BIRD, Judge.
Charles Castle appeals from a judgment sentencing him to prison for a period of two years on a charge of “malicious shooting at without wounding.” He presents the following grounds for reversal: (1) He attacks the validity of a warrant that was being served upon him at the time of the shooting; (2) he complains that the officers at whom he shot were trying to arrest him without stating their intention and without informing him of the charge; and (3) he complains that the trial court did not give an instruction on his theory of the case and thus failed to give the whole law as it is required to do.
Here we shall discuss the last ground first.
After careful scrutiny of the record we find that defendant relied upon the defense of accidental and unintentional shooting. We also find an affirmative instruction on that defense. His claim of error on that point is without merit.
The first two grounds are wholly irrelevant to his defense and we shall therefore not consider them.
We further find that none of the points argued on appeal were presented to the trial court in a motion for new trial. If appellant’s claims were otherwise meritorious, we could not for that reason consider them here. Manning v. Commonwealth, *563281 Ky. 453, 136 S.W.2d 28; Lindon v. Commonwealth, Ky., 318 S.W.2d 431.
We also find, upon examination of the whole record, that the judgment is amply supported by competent evidence and that there is no prejudicial error.
The judgment is affirmed.